Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ping Wang on June 6, 2020.

The application has been amended as follows: 
In claim 1, line 18, “constrained less squares estimate” should be “constrained least squares estimate”.

REASONS FOR ALLOWANCE
Claims 1, 3-8, and 10-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches some of the individual limitations separately in the independent claims, but the configured computer processor functions in relation to the object comprising the array of known scatterers in combination with the other limitations in the independent claims is not rendered obvious by the prior art and imparts a novel and non-obvious function of the claimed device, as disclosed in the applicant’s specification (see para. 0050-0052) and Fig. 13-14.
Prior art such as Huang et al. (US 20140364736 A1, published December 11, 2014) teaches fitting echoes received from an object using a least square estimate (see para. 0139 – “The minimization of Eq. 5 comprises solving for a model m that yields the minimum mean square difference between measured and synthetic waveforms.”), but does not explicitly teach where the echoes received from the object are free of apodization and beamforming, or having at least two but fewer receiving transducer elements than transmitting transducer elements. 
Prior art such as Davies et al. (US 7862508 B2, published January 4, 2011) can teach having at least two but fewer receiving transducer elements than transmitting transducer elements (see col. 21, lines 44-51 — “Although FIG. 3 shows a single-transmitter and multiple-receiver operation, it will be understood that any other combinations of transmitters and receivers can be used. As an example, the imaging device can be operated where multiple transmitters transmit multiple signals that are measured by a single receiver. In another example, a plurality of transmitters and a plurality of receivers can be used in various combinations.”), but does not explicitly teach receiving the echoes from an array of known scatterers, or where transmitting and receiving ultrasound waves are free of apodization and beamforming. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                               

/N.C./Examiner, Art Unit 3793  

/AMANDA LAURITZEN MOHER/ 
Primary Examiner, Art Unit 3793